Citation Nr: 0317303	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy/diffuse idiopathic skeletal hyperostosis (DISH), 
to include as the result of exposure to herbicides.

2.  Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
thoracic spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

On April 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to undergo an 
orthopedic examination of the thoracic 
and lumbar spine at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
(if possible, one who has not previously 
examined the veteran) designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions. 

All appropriate tests and studies, to 
include X-rays and range of motion 
studies (the latter expressed in degrees, 
with normal ranges provided for 
comparison purposes) should be conducted, 
and any consultations deemed necessary 
should be accomplished.  All clinical 
findings should be reported.  The report 
of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected low back disorder.  The 
examiner should also indicate whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back attributable to service-
connected disability.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limitation of 
motion.  The examiner should set forth 
all examination findings, along with the 
complete rationale for each opinion 
expressed and conclusions reached, in a 
printed typewritten report.

2.  The veteran should be scheduled to 
undergo a VA examination by a board-
certified neurologist to evaluate the 
nature, severity, and etiology of the 
claimed neuropathy of the lower and right 
upper extremity and the origins of his 
DISH, if any.  If no such disorders are 
currently found, the examiner should so 
indicate.  The claims folders must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
if the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render an accurate 
diagnosis of the lower and upper 
extremity symptomatology.  Following a 
review of the veteran's medical records 
and history, including all the service 
medical records and the post service VA 
outpatient record, in particular, clinic 
notes in December 1976, December 1979, 
November 1982 indicating complaints of 
numbness and tingling in the lower 
extremities, as well as VA physicians' 
opinions of May 2000 and March 2002, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that (1 the veteran's neuropathy 
and/or DISH is reasonably related to 
exposure to an herbicide agent in 
Vietnam, such as Agent Orange, (2 whether 
the neuropathy may be characterized as 
acute or subacute, 3) if neuropathy is 
present, whether it is at least as likely 
as not that it became manifest during his 
active service, or is otherwise related 
to service, or 4) whether it became 
manifest within a one year period of his 
discharge from service and 5) whether 
neuropathy and/or DISH is related to a 
service-connected disability, 
specifically, disability of the 
thoracolumbar spine.  6) If the etiology 
of the veteran's neuropathy/DISH is 
attributable to multiple factors/events, 
the examiner should so indicate.  7) It 
is requested that the VA examiner 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
neuropathy and DISH.  The examiner must 
include the complete rationale for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


